UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended May 31, 2012 Tax Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-12 5-31-12 5-31-12 Class A 6.56 4.14 4.35 6.56 22.48 53.14 2.31 2.21 3.55 Class B 5.78 3.98 4.20 5.78 21.55 50.96 1.67 1.57 2.57 Class C 9.78 4.32 4.05 9.78 23.56 48.73 1.67 1.57 2.57 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.86 1.61 1.61 Gross (%) 0.96 1.71 1.71 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Tax-Free Bond Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 5-31-02 $15,096 $15,096 $16,922 Class C 3 5-31-02 14,873 14,873 16,922 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements andwaivers. 2 Tax equivalent yield is based on the maximum federal tax rate of 35%. Share classes will differ due to varying expenses. 3 No contingent deferred sales charge is applicable. Annual report | Tax-Free Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Municipal bonds posted double-digit gains for the 12 months ended May 31, 2012. Municipal bonds rallied steadily throughout the reporting period thanks to favorable supply and demand dynamics in the municipal market. Demand for municipal bonds returned to its normal level after declining in late 2010 and early 2011, while modest new issuance and increased bond calls reduced the outstanding supply of municipal bonds. Another factor contributing to the strong performance of municipal bonds was lower volatility compared with other segments of the financial markets, which attracted investors amid uneven economic growth in the U.S. and sovereign debt problems in Europe. Long-term municipal bonds (more than 20 years) generated the best returns, while lower-rated municipal bonds outperformed higher-quality securities. Despite the uneven economic recovery, municipal tax revenues improved over the 12-month period, which helped ease some of the budgetary challenges facing many states and municipalities. Although smaller municipalities with limited revenue sources continued to experience budgetary stress, overall municipal credit quality remained relatively stable during the reporting period. For the year ended May 31, 2012, John Hancock Tax-Free Bond Fund’s Class A shares posted a total return of 11.61%, excluding sales charges. By comparison, Morningstar, Inc.’s muni national long fund category produced an average return of 12.07%, while the Fund’s benchmark, the Barclays Capital Municipal Bond Index, returned 10.40%. The Fund outpaced its benchmark index for the reporting period but modestly lagged its Morningstar peer group average. The Fund’s exposure to lower-rated credits, which performed well during the period, contributed favorably to performance. The Fund also benefited on an absolute basis from its holdings of zero-coupon bonds, which are securities that pay no interest but are issued at a significant discount to their value at maturity. Zero-coupon bonds, which typically have greater interest-rate sensitivity than their interest-paying counterparts, were among the best performing securities over the past year. However, the Fund’s limited exposure to these securities was a contributing factor to its underperformance versus the peer group average. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 8 Tax-Free Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2011 with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,068.50 $4.40 Class B 1,000.00 1,064.50 8.26 Class C 1,000.00 1,064.50 8.26 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Tax-Free Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2011, with the same investment held until May 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,020.80 $4.29 Class B 1,000.00 1,017.00 8.07 Class C 1,000.00 1,017.00 8.07 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.85%, 1.60% and 1.60% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 10 Tax-Free Bond Fund | Annual report Portfolio summary Top 10 Holdings (22.9% of Net Assets on 5-31-12) Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-19 5.5% Massachusetts Water Resources Authority, 5.000%, 8-1-40 2.4% Commonwealth of Massachusetts, 5.500%, 12-1-24 2.2% San Joaquin Hills Transportation Corridor Agency, 5.650%, 1-15-17 2.0% New York Liberty Development Corp., 5.500%, 12-15-41 1.9% Madera County Certificates of Participation, 6.500%, 3-15-15 1.8% South Carolina State Public Service Authority, 5.000%, 1-1-40 1.8% New York City Municipal Water Finance Authority, 5.000%, 6-15-39 1.8% Port Authority of New York & New Jersey, 6.750%, 10-1-19 1.8% New York State Dormitory Authority, 5.000%, 7-1-35 1.7% Sector Composition General Obligation Bonds 8.3% Health Care 5.2% Revenue Bonds Education 5.1% Transportation 19.0% Airport 4.5% Utilities 16.1% Pollution 3.2% Development 6.8% Facilities 1.3% Water & Sewer 6.6% Other Revenue 15.4% Tobacco 5.7% Short-Term Investments & Other 2.8% Quality Distribution AAA 12.3% AA 35.9% A 28.1% BBB 10.7% B 4.2% CCC & Below 0.4% Not Rated 5.6% Short-Term Investments & Other 2.8% 1 As a percentage of net assets on 5-31-12. 2 Cash and cash equivalents not included. 3 Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Tax-Free Bond Fund 11 Fund’s investments As of 5-31-12 Maturity Rate (%) date Par value Value Municipal Bonds 97.9% (Cost $424,986,710) Alabama 0.5% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,258,555 Arizona 0.5% Arizona Health Facilities Authority Phoenix Memorial Hospital (H) 8.200 06-01-21 2,150,000 22 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,193,230 Phoenix Civic Improvement Corp., Series B Civic Plaza, (Zero Coupon steps up to 5.500% on 7-1-13) (D)(Z) Zero 07-01-28 1,000,000 1,175,290 California 17.0% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-25 5,000,000 2,364,950 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-19 30,000,000 27,135,900 Golden State Tobacco Securitization Corp., Series A–1 4.500 06-01-27 2,500,000 2,050,075 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 3,259,175 Madera County Certificates of Participation Valley Children’s Hospital (D) 6.500 03-15-15 8,405,000 9,026,382 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08-01-17 7,205,000 7,569,717 San Bernardino County Medical Center Financing Project 5.500 08-01-22 2,500,000 2,868,225 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 25,000 25,017 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-14 5,000,000 4,970,050 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-17 4,900,000 4,696,013 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-20 2,000,000 1,752,460 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01-15-17 10,000,000 9,952,000 12 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 $2,000,000 $2,331,420 State of California 5.250 04-01-35 5,500,000 6,168,195 Colorado 3.6% Colorado Springs Utilities Revenue Series A 5.000 11-15-33 2,000,000 2,312,900 Colorado Springs Utilities Revenue Series C 5.250 11-15-42 2,825,000 3,139,423 Denver, Colorado City & County Airport Revenue Series A 5.250 11-15-36 5,250,000 5,862,833 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 3,500,000 4,202,345 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,236,720 Connecticut 0.7% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07-01-42 3,000,000 3,426,090 District of Columbia 2.7% District of Columbia Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000,000 5,427,550 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-33 6,565,000 2,187,261 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-35 6,470,000 1,926,960 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-36 7,250,000 2,030,653 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D)(Z) Zero 10-01-41 1,750,000 1,626,870 Florida 4.5% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,000,000 1,003,590 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,503,735 Capital Trust Agency Seminole Tribe Convention Prerefunded to 10-1-12, Series A (S) 8.950 10-01-33 3,000,000 3,146,640 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 987,070 Hernando County, Criminal Justice (D) 7.650 07-01-16 500,000 607,750 JEA Electric System Revenue Series Three — D-2 5.000 10-01-38 7,000,000 7,764,260 Orange County School Board School Improvements, Series A (D)(Z) Zero 08-01-13 5,000,000 4,958,850 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 1,945,000 2,255,694 See notes to financial statements Annual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Georgia 2.2% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 $1,000,000 1,062,950 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 163,531 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 150,000 168,276 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 60,000 65,891 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01-01-19 885,000 1,025,777 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,645,000 5,455,181 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,843,400 Illinois 4.5% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 4,463,622 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,138,240 City of Chicago IL Waterworks Revenue 5.000 11-01-42 2,000,000 2,234,000 City of Chicago IL, Series A 5.750 01-01-39 3,200,000 3,711,712 Illinois Development Finance Authority Edison Project (D) 5.850 01-15-14 3,000,000 3,199,050 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,887,495 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01-01-22 2,440,000 1,704,267 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03-01-33 956,000 1,016,352 Will County Community Unit School District No: 365 (D)(Z) Zero 11-01-21 1,130,000 921,831 Indiana 0.7% Indiana Finance Authority Duke Energy, Series B 6.000 08-01-39 3,000,000 3,465,420 Kentucky 1.3% Kentucky Economic Development Finance Authority Louisville Arena, Series A–1 (D) 6.000 12-01-33 1,000,000 1,102,390 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10-01-21 1,770,000 1,922,627 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,391,791 Louisiana 1.3% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 2,500,000 2,777,875 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A–1 6.500 11-01-35 1,500,000 1,707,630 Parish of St. Charles LA (P) 4.000 12-01-40 2,000,000 2,046,360 14 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Massachusetts 8.9% Commonwealth of Massachusetts Series C (D) 5.500 12-01-24 $8,000,000 10,646,160 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A–2 (Z) Zero 07-01-26 8,595,000 4,846,721 Massachusetts Development Finance Agency Harvard University Series B 5.000 10-15-40 2,775,000 3,196,412 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12-15-31 3,500,000 3,735,725 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01-01-37 5,000,000 5,457,300 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 50,000 50,249 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08-01-40 10,775,000 12,060,134 Metropolitan Boston Transit Parking Corp. 5.250 07-01-36 3,475,000 3,890,054 Michigan 0.2% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07-01-36 1,000,000 1,203,940 Nebraska 2.3% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 5,392,202 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 1,200,000 1,361,256 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02-01-36 4,000,000 4,554,000 New Jersey 4.1% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01-01-35 4,250,000 4,695,103 New Jersey Transportation Trust Fund Authority Series B 5.000 06-15-42 2,500,000 2,753,775 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 4,000,000 4,239,120 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06-01-39 5,000,000 5,323,850 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 3,355,000 3,149,406 New York 17.7% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07-15-40 1,000,000 1,120,700 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 3,500,000 4,029,655 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 2,000,000 2,375,600 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-24 1,500,000 1,580,505 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06-15-40 5,000,000 5,638,000 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 8,000,000 8,789,920 See notes to financial statements Annual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value New York (continued) New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 $3,725,000 $4,256,371 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,351,000 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01-15-34 3,000,000 3,415,290 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12-15-41 8,500,000 9,446,220 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-31 5,000,000 5,599,250 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 3,000,000 3,369,450 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,799,950 New York State Dormitory Authority State University Dormitory, Series A 5.000 07-01-35 7,250,000 8,198,155 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 1,000,000 1,200,030 Port Authority of New York & New Jersey 144th Construction Project 5.000 10-01-29 3,500,000 3,960,110 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 8,700,000 8,698,695 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 2,000,000 2,219,500 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11-15-33 4,025,000 4,498,219 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,612,660 Ohio 1.1% Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11-01-32 1,000,000 1,023,600 Ohio Higher Educational Facility Commission 5.000 01-01-38 4,000,000 4,399,280 Oklahoma 1.3% Grand River Dam Authority, Series A 5.250 06-01-40 4,000,000 4,520,520 Tulsa Airport Improvement Trust, Series A AMT (H)(P) 7.750 06-01-35 2,000,000 1,902,920 Oregon 1.0% Clackamas County School District No. 12, Series B (D) 5.000 06-15-28 3,630,000 4,110,394 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,100,000 1,106,765 Pennsylvania 2.2% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11-15-28 2,500,000 2,131,125 Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07-01-23 1,000,000 1,009,740 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12-01-17 3,250,000 3,254,583 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,566,400 16 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Puerto Rico 4.4% Commonwealth of Puerto Rico Public Improvement — Series A 5.500 07-01-39 $3,000,000 3,122,340 Commonwealth of Puerto Rico Public Improvement — Series A 5.750 07-01-41 5,000,000 5,361,400 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 2,500,000 2,567,800 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07-01-36 3,000,000 3,532,740 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08-01-32 4,000,000 4,105,960 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08-01-41 3,000,000 3,181,620 Rhode Island 0.2% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05-01-22 795,000 803,499 South Carolina 3.9% Richland County International Paper Company AMT 6.100 04-01-23 3,325,000 3,466,579 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,889,920 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01-01-40 8,000,000 8,804,160 South Dakota 1.0% Educational Enhancement Funding Corp., Series B 6.500 06-01-32 5,000,000 5,150,000 Texas 8.2% Bexar County Health Facilities Development Corp. Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07-01-32 1,000,000 1,014,950 City of San Antonio Electric & Gas, Series A 5.000 02-01-34 4,330,000 4,824,659 Dallas Waterworks & Sewer System Revenue 5.000 10-01-35 5,000,000 5,692,750 Dallas Waterworks & Sewer System Revenue 5.000 10-01-36 5,000,000 5,738,400 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09-15-16 570,000 533,748 Lower Colorado River Authority 5.625 05-15-39 3,810,000 4,283,431 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 5,404,950 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 190,000 245,099 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05-15-41 2,500,000 2,725,875 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 3,250,000 3,656,835 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 6,581,160 Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 355,000 396,247 See notes to financial statements Annual report | Tax-Free Bond Fund 17 Maturity Rate (%) date Par value Value Washington 0.4% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07-01-16 $1,500,000 1,877,295 Wyoming 0.7% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,405,930 Other 0.7% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05-15-15 3,000,000 3,269,790 Par value Value Short-Term Investments 0.8% (Cost $4,125,000) Repurchase Agreement 0.8% Repurchase Agreement with State Street Corp. dated 5-31-12 at 0.010% to be repurchased at $4,125,001 on 6-1-12, collateralized by $4,205,000 Federal Home Loan Bank, 0.280% due 8-2-13 (valued at $4,208,944, including interest) $4,125,000 4,125,000 Total investments (Cost $429,111,710) † 98.7% Other assets and liabilities, net 1.3% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 18 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 3.8% Assured Guaranty Corp. 1.8% Assured Guaranty Municipal Corp. 1.3% CIFG Holding Ltd. 0.5% Commonwealth Gtd. 0.7% Financial Guaranty Insurance Corp. 1.2% National Public Finance Guanantee Corp. 7.4% (H) Non-income producing — Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-12, the aggregate cost of investment securities for federal income tax purposes was $425,800,382. Net unrealized appreciation aggregated $61,581,307, of which $63,332,901 related to appreciated investment securities and $1,751,594 related to depreciated investment securities. The portfolio had the following sector composition as a percentage of total net assets on 5-31-12: General Obligation Bonds 8.3% Revenue Bonds Transportation 19.0% Utilities 16.1% Development 6.8% Water & Sewer 6.6% Tobacco 5.7% Health Care 5.2% Education 5.1% Airport 4.5% Pollution 3.2% Facilities 1.3% Other Revenue 15.4% Short-Term Investments & Other 2.8% See notes to financial statements Annual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $429,111,710) $487,381,689 Cash 2,240,390 Receivable for investmentssold 116,543 Receivable for fund sharessold 316,791 Interestreceivable 6,512,888 Receivable fromaffiliates 26,804 Other receivables and prepaidexpenses 96,035 Totalassets Liabilities Payable for investmentspurchased 2,000,000 Payable for fund sharesrepurchased 617,231 Distributionspayable 274,042 Payable toaffiliates Accounting and legal servicesfees 9,308 Transfer agentfees 27,412 Distribution and servicefees 60,914 Trustees’fees 46,263 Other liabilities and accruedexpenses 52,864 Totalliabilities Netassets Paid-incapital $446,526,392 Undistributed net investmentincome 727,248 Accumulated net realized gain (loss) oninvestments (11,920,513) Net unrealized appreciation (depreciation) oninvestments 58,269,979 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($441,506,368 ÷ 42,574,721shares) $10.37 Class B ($7,362,443 ÷ 709,933shares) 1 $10.37 Class C ($44,734,295 ÷ 4,314,249shares) 1 $10.37 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.86 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 20 Tax-Free Bond Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 5-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $24,355,772 Expenses Investment managementfees 2,595,759 Distribution and servicefees 1,531,048 Accounting and legal servicesfees 88,310 Transfer agentfees 314,314 Trustees’fees 33,426 State registrationfees 51,232 Printing andpostage 31,691 Professionalfees 61,650 Custodianfees 64,985 Registration and filingfees 21,194 Other 23,074 Totalexpenses Less expensereductions (396,296) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments 38,239 Change in net unrealized appreciation (depreciation) ofinvestments 31,204,086 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Tax-Free Bond Fund 21 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-12 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $19,935,385 $21,300,666 Net realized gain(loss) 38,239 (3,371,671) Change in net unrealized appreciation(depreciation) 31,204,086 (11,228,996) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (18,364,618) (19,411,609) ClassB (242,681) (313,857) ClassC (1,424,989) (1,506,294) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 453,336,052 487,020,948 End ofyear Undistributed net investmentincome 22 Tax-Free Bond Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.43 0.44 0.45 0.35 0.45 0.45 Net realized and unrealized gain (loss) oninvestments 0.67 (0.27) 0.44 (0.30) (0.13) (0.29) Total from investmentoperations Lessdistributions From net investmentincome (0.43) (0.44) (0.45) (0.34) (0.45) (0.45) Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $442 $411 $440 $411 $417 $434 Ratios (as a percentage of average net assets): Expenses beforereductions 0.95 0.96 0.98 1.02 0.96 0.95 Interest andfees 8 — 0.06 0.08 Expenses net of feewaivers 0.86 0.96 0.98 1.02 1.02 1.03 Net investmentincome 4.30 4.54 4.64 5.05 6 4.53 4.45 Portfolio turnover (%) 25 20 28 36 36 40 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Annual report | Tax-Free Bond Fund 23 CLASS B SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.36 0.37 0.38 0.29 0.38 0.38 Net realized and unrealized gain (loss) oninvestments 0.67 (0.27) 0.44 (0.29) (0.14) (0.30) Total from investmentoperations — Lessdistributions From net investmentincome (0.36) (0.37) (0.38) (0.29) (0.37) (0.37) Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $7 $7 $10 $11 $13 $16 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 1.71 1.74 1.77 1.71 1.70 Interest andfees 8 — 0.06 0.08 Expenses net of feewaivers 1.61 1.71 1.73 1.77 1.77 1.78 Net investmentincome 3.54 3.78 3.89 4.29 6 3.77 3.69 Portfolio turnover (%) 25 20 28 36 36 40 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. CLASS C SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.36 0.37 0.38 0.29 0.38 0.37 Net realized and unrealized gain (loss) oninvestments 0.67 (0.27) 0.44 (0.29) (0.14) (0.29) Total from investmentoperations — Lessdistributions From net investmentincome (0.36) (0.37) (0.38) (0.29) (0.37) (0.37) Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $45 $36 $38 $27 $13 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 1.71 1.73 1.77 1.71 1.70 Interest andfees 8 — 0.06 0.08 Expenses net of feewaivers 1.61 1.71 1.73 1.77 1.77 1.78 Net investmentincome 3.54 3.78 3.88 4.31 6 3.78 3.70 Portfolio turnover (%) 25 20 28 36 36 40 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 24 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Free Bond Fund (the Fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income exempt for federal income tax as is consistent with preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. As of May 31, 2012, all investments are categorized as Level 2 under the hierarchy described above. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the year ended May 31, 2012, there were no significant transfers into or out of Level 1, Level 2 or Level 3. In order to value the securities, the Fund uses the following valuation techniques. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio Annual report | Tax-Free Bond Fund 25 securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. For the year ended May 31, 2012, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. 26 Tax-Free Bond Fund | Annual report Under the Regulated Investment Company Modernization Act of 2010, the Fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Fund has a capital loss carryforward of $12,095,118 available to offset future net realized capital gains as of May 31, 2012. Net capital losses of $937,749, that are a result of security transactions occurring after October 31, 2011, are treated as occurring on June 1, 2012, the first day of the Fund’s next taxable year. The following table details the capital loss carryforward available as of May 31, 2012. CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 NO EXPIRATION DATE 2015 2016 2017 2018 2019 SHORT TERM LONG TERM $257,214 $209,653 $5,383,181 $3,499,079 $490,608 $1,888,845 $366,538 As of May 31, 2012, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed at least annually. The tax character of distributions for the years ended May 31, 2012 and May 31, 2011 was as follows: MAY 31, 2012 MAY 31, 2011 Ordinary Income $178,117 $35,893 Exempt Interest $19,854,171 $21,195,867 Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of May 31, 2012, the components of distributable earnings on a tax basis included $1,034,084 of undistributed exempt income. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the Fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to expiration of capital loss carryforwards, accretion on debt securities, distributions payable and straddle loss deferrals. New accounting pronouncements. In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs , was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 may result in additional disclosure for transfers between levels as well as expanded disclosure for securities categorized as Level 3 under the fair value hierarchy. Annual report | Tax-Free Bond Fund 27 In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. ASU 2011-11 may result in additional disclosure relating to the presentation of derivatives and certain other financial instruments. Note 3 — Guarantees and indemnifications Under the Fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management agreement with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.550% of the first $500,000,000 of the Fund’s average daily net assets, (b) 0.500% of the next $500,000,000, (c) 0.450% of the next $2,000,000,000 and (d) 0.425% of the Fund’s average daily net assets in excess of $3,000,000,000. The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the year ended May 31, 2012 were equivalent to a net effective rate of 0.55% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the year ended May 31, 2012 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. 28 Tax-Free Bond Fund | Annual report CLASS 12b-1 FEE Class A 0.25% Class B 1.00% Class C 1.00% Effective August 1, 2011, the Distributor has contractually agreed to limit the distribution and service fees to 0.15%, 0.90% and 0.90% of the average daily net assets of Class A, Class B and Class C shares, respectively, until at least September 30, 2012, unless renewed by mutual agreement of the Fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, these fee limitations amounted to $356,609, $5,698 and $33,989 for Class A, Class B and Class C shares, respectively, for the year ended May 31, 2012. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $486,369 for the year ended May 31, 2012. Of this amount, $71,501 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $333,863 was paid as sales commissions to broker-dealers and $81,005 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended May 31, 2012, CDSCs received by the Distributor amounted to $13,447 and $2,627 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended May 31, 2012 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $1,062,838 $283,138 Class B $68,143 $4,534 Class C $400,067 $26,642 Total Annual report | Tax-Free Bond Fund 29 Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. These Trustees may, for tax purposes, elect to defer receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan (the Plan). Deferred amounts are invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Note 5 — Fund share transactions Transactions in Fund shares for the years ended May 31, 2012 and 2011 were as follows: Year ended 5-31-12 Year ended 5-31-11 Shares Amount Shares Amount Class A shares Sold 4,266,555 $42,972,100 4,057,513 $39,893,917 Distributions reinvested 1,464,494 14,742,790 1,464,515 14,304,570 Repurchased (5,455,980) (54,780,568) (7,329,786) (70,678,683) Net increase (decrease) Class B shares Sold 202,441 $2,038,452 160,206 $1,584,707 Distributions reinvested 18,637 187,760 21,135 206,637 Repurchased (203,103) (2,028,780) (448,184) (4,336,862) Net increase (decrease) Class C shares Sold 1,192,471 $12,037,332 1,448,783 $14,303,287 Distributions reinvested 103,939 1,046,656 93,740 914,321 Repurchased (703,984) (7,094,110) (1,606,411) (15,345,029) Net increase (decrease) Net increase (decrease) Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, aggregated $121,132,649 and $116,964,054, respectively, for the year ended May 31, 2012. 30 Tax-Free Bond Fund | Annual report Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Municipal Series Trust and Shareholders of John Hancock Tax-Free Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Tax-Free Bond Fund (the “Fund”) at May 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2012 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 23, 2012 Annual report | Tax-Free Bond Fund 31 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended May 31, 2012. 99.13% of dividends from net investment income are exempt-interest dividends. Eligible shareholders will be mailed a 2012 Form 1099-DIV in early 2013. This will reflect the tax character of all distributions paid in calendar year 2012. 32 Tax-Free Bond Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Steven R. Pruchansky, Born: 1944 1994 49 Chairman (since January 2011); Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). William H. Cunningham, Born: 1944 1987 49 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director of the following: LIN Television (since 2009); Lincoln National Corporation (insurance) (Chairman since 2009 and Director since 2006); Resolute Energy Corporation (since 2009); Nanomedical Systems, Inc. (biotechnology company) (Chairman since 2008); Yorktown Technologies, LP (tropical fish) (Chairman since 2007); Greater Austin Crime Commission (since 2001); Southwest Airlines (since 2000); former Director of the following: Introgen (manufacturer of biopharmaceuticals) (until 2008); Hicks Acquisition Company I, Inc. (until 2007); Jefferson-Pilot Corporation (diversified life insurance company) (until 2006); and former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Deborah C. Jackson, Born: 1952 2008 49 President, Cambridge College, Cambridge, Massachusetts (since May 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–May 2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corp. (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Stanley Martin, 2 Born: 1947 2008 49 Director, The St. Joe Company (real estate development company) (since May 2012); Senior Vice President/Audit Executive, Federal Home Loan Mortgage Corporation (2004–2006); Executive Vice President/Consultant, HSBC Bank USA (2000–2003); Chief Financial Officer/Executive Vice President, Republic New York Corporation & Republic National Bank of New York (1998–2000); Partner, KPMG LLP (1971–1998). Dr. John A. Moore, 2 Born: 1939 2005 49 President and Chief Executive Officer, Institute for Evaluating Health Risks, (nonprofit institution) (1989–2001); Senior Scientist, Sciences International (health research) (2000–2003); Former Assistant Administrator & Deputy Administrator, Environmental Protection Agency (1983–1989); Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (until 2007). Annual report | Tax-Free Bond Fund 33 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Patti McGill Peterson, 2 Born: 1943 2005 49 Presidential Advisor for Global Initiatives, American Council on Education (since 2011); Chairperson of the Board of the Trust (during 2009 and 2010); Principal, PMP Globalinc (consulting) (2007–2011); Senior Associate, Institute for Higher Education Policy (2007–2011); Executive Director, CIES (international education agency) (until 2007); Vice President, Institute of International Education (until 2007); Former President Wells College, St. Lawrence University and the Association of Colleges and Universities of the State of New York. Director of the following: Mutual Fund Directors Forum (since 2011); Niagara Mohawk Power Corporation (until 2003); Security Mutual Life (insurance) (until 1997); ONBANK (until 1993). Trustee of the following: Board of Visitors, The University of Wisconsin, Madison (since 2007); Ford Foundation, International Fellowships Program (until 2007); UNCF, International Development Partnerships (until 2005); Roth Endowment (since 2002); Council for International Educational Exchange (since 2003). Gregory A. Russo, Born: 1949 2008 49 Director and Audit Committee Chairman (since May 2012) and Member of Finance and Audit Committees of NCH Healthcare System, Inc. (since 2011) (holding company for multi-entity health care system); Director and Member of Finance Committee of The Moorings, Inc. (nonprofit continuing care community) (since May 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002– 2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1985–1995); Director, Treasurer and Chairman of Audit and Finance Committees, Putnam Hospital Center (1990–2000); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1997). Non-Independent Trustees 3 Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Hugh McHaffie, Born: 1959 2010 49 Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); President of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2009); Trustee, John Hancock retail funds (since 2010); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2010). John G. Vrysen, Born: 1955 2009 49 Senior Vice President, John Hancock Financial Services (since 2006); Director, Executive Vice President and Chief Operating Officer, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2005); Chief Operating Officer, John Hancock FundsII and John Hancock Variable Insurance Trust (since 2007); Chief Operating Officer, John Hancock retail funds (until 2009); Trustee, John Hancock retail funds (since 2009). 34 Tax-Free Bond Fund | Annual report Principal officers who are not Trustees Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, John Hancock Financial Services (since 2004); Director, President and Chief Executive Officer, John Hancock Advisers, LLC and John Hancock Funds, LLC (since 2005); Director, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (since 2005); Director, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock retail funds (since 2005); Member, Investment Company Institute Sales Force Marketing Committee (since 2003). Andrew G. Arnott, Born: 1971 2009 Senior Vice President and Chief Operating Officer Senior Vice President, John Hancock Financial Services (since 2009); Executive Vice President, John Hancock Advisers, LLC (since 2005); Executive Vice President, John Hancock Investment Management Services, LLC (since 2006); Executive Vice President, John Hancock Funds, LLC (since 2004); Chief Operating Officer, John Hancock retail funds (since 2009); Senior Vice President, John Hancock retail funds (since 2010); Vice President, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2006); Senior Vice President, Product Management and Development, John Hancock Funds, LLC (until 2009). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2006). Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, John Hancock Funds II, John Hancock Variable Insurance Trust, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Compliance Officer, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (2005–2008). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (2005–2007); Vice President, Goldman Sachs (2005–2007). Annual report | Tax-Free Bond Fund 35 Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds (since 2010); Treasurer, John Hancock closed-end funds (since 2009); Assistant Treasurer, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2010) and (2007–2009); Assistant Treasurer, John Hancock retail funds (2007–2009); Assistant Treasurer, Fidelity Group of Funds (2005–2007); Vice President, Fidelity Management ResearchCompany (2005–2007). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation or removal. 2 Member of Audit Committee. 3 Because Messrs. McHaffie and Vrysen are senior executives or directors with the Adviser and/or its affiliates, each of them is considered an “interested person,” as defined in the Investment Company Act of 1940, of the Fund. 36 Tax-Free Bond Fund | Annual report More information Trustees Investment adviser Steven R. Pruchansky, Chairman John Hancock Advisers, LLC William H. Cunningham Deborah C. Jackson Subadviser Stanley Martin * John Hancock Asset Management a division of Hugh McHaffie † Manulife Asset Management (US) LLC Dr. John A. Moore, * Vice Chairman Patti McGill Peterson * Principal distributor Gregory A. Russo John Hancock Funds, LLC John G. Vrysen † Custodian Officers State Street Bank and Trust Company Keith F. Hartstein President and Chief Executive Officer Transfer agent John Hancock Signature Services, Inc. Andrew G. Arnott Senior Vice President and Chief Operating Officer Legal counsel K&L Gates LLP Thomas M. Kinzler Secretary and Chief Legal Officer Independent registered public accounting firm Francis V. Knox, Jr. PricewaterhouseCoopers LLP Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 Annual report | Tax-Free Bond Fund 37 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Tax-Free Bond Fund. 52A 5/12 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 7/12 A look at performance Total returns for the period ended May 31, 2012 Tax Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-12 5-31-12 5-31-12 Class A 8.43 3.69 4.81 8.43 19.86 59.92 3.19 3.09 4.91 Class B 7.72 3.53 4.67 7.72 18.97 57.79 2.59 2.49 3.98 Class C 11.72 3.87 4.51 11.72 20.93 55.42 2.59 2.49 3.98 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.88 1.63 1.63 Gross (%) 0.98 1.73 1.73 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 High Yield Municipal Bond Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 5-31-02 $15,779 $15,779 $16,922 Class C 3 5-31-02 15,542 15,542 16,922 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements andwaivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 35%. Share classes will differ due to varying expenses. 3 No contingent deferred sales charge is applicable. Annual report | High Yield Municipal Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Many municipal bonds posted double-digit gains for the 12 months ended May 31, 2012, thanks to favorable supply and demand dynamics in the municipal market. Demand for municipal bonds returned to normal after declining in late 2010 and early 2011, while modest new issuance and increased bond calls reduced the outstanding supply of municipal bonds. Another factor contributing to the strong performance of municipal bonds was lower volatility compared with other segments of the financial markets, which attracted investors amid uneven economic growth in the U.S. and sovereign debt problems in Europe. Long-term (more than 20 years) municipal bonds generated the best returns, while lower-rated municipal bonds outperformed higher-quality securities. Despite the uneven economic recovery, municipal tax revenues improved over the 12-month period, which helped ease some of the budgetary challenges facing many states and municipalities. For the year ended May 31, 2012, John Hancock High Yield Municipal Bond Fund’s Class A shares posted a total return of 13.56%, excluding sales charges. By comparison, Morningstar, Inc.’s high yield muni fund category produced an average return of 15.30%, while the Fund’s benchmark, the Barclays Capital Municipal Bond Index, returned 10.40%. In general, the Fund tends to be more conservatively positioned than its peers, with higher overall credit quality and less interest-rate sensitivity than many of its competitors. Although this positioning results in less overall price volatility, it also means the Fund often underperforms when the municipal market rallies sharply. One illustration of this was the Fund’s holdings of zero-coupon municipal bonds, which are securities that pay no interest but are issued at a significant discount to their value at maturity. Zero-coupon bonds, which typically have greater interest-rate sensitivity than their interest-paying counterparts, were among the best performing securities over the past year. However, the Fund’s limited exposure to these securities offset some of the benefit. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance isno guarantee offuture results. The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Fund’s investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 8 High Yield Municipal Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2011 with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,086.20 $4.54 Class B 1,000.00 1,082.10 8.43 Class C 1,000.00 1,082.10 8.43 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | High Yield Municipal Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2011, with the same investment held until May 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,020.70 $4.40 Class B 1,000.00 1,016.90 8.17 Class C 1,000.00 1,016.90 8.17 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.87%, 1.62% and 1.62% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 10 High Yield Municipal Bond Fund | Annual report Portfolio summary Top 10 Holdings (17.8% of Net Assets on 5-31-12) Atlanta Water & Waste Water Revenue, 5.000%, 11-1-19 3.7% Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-18 2.5% Puerto Rico Aqueduct & Sewer Authority, 5.750%, 7-1-37 1.7% Port Authority of New York & New Jersey, 6.000%, 12-1-42 1.7% Pennsylvania Turnpike Commission, Zero Coupon, 12-1-38 1.6% Golden State Tobacco Securitization Corp., Series A-1, 4.500%, 6-1-27 1.5% Tennessee Energy Acquisition Corp., 5.000%, 2-1-25 1.3% New York Liberty Development Corp., 5.625%, 7-15-47 1.3% Chautauqua County Industrial Development Agency, 5.875%, 4-1-42 1.3% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2, 5.875%, 6-1-30 1.2% Sector Composition General Obligation Bonds 2.4% Airport 6.5% Revenue Bonds Tobacco 4.6% Development 21.2% Education 3.0% Transportation 10.8% Facilities 0.9% Health Care 9.7% Medical 0.5% Pollution 8.7% Other Revenue 14.2% Water & Sewer 8.3% Short-Term Investments & Other 2.4% Utilities 6.8% Quality Composition AAA 3.6% AA 5.9% A 27.0% BBB 36.9% BB 3.8% B 9.5% CCC & Below 0.7% Not Rated 10.2% Short-Term Investments & Other 2.4% 1 As a percentage of net assets on 5-31-12. 2 Cash and cash equivalents not included. 3 Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | High Yield Municipal Bond Fund 11 Fund’s investments As of 5-31-12 Maturity Rate (%) date Par value Value Municipal Bonds 97.6% (Cost $254,390,628) Alabama 2.6% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,258,556 Courtland Industrial Development Board International Paper Company Project, Series A AMT 5.200 06-01-25 2,000,000 2,057,520 Selma Industrial Development Board Gulf Opportunity Zone, Series A 6.250 11-01-33 2,000,000 2,222,540 Selma Industrial Development Board International Paper Company Project, Series A 5.375 12-01-35 1,000,000 1,072,230 Arizona 2.3% Maricopa County Industrial Development Authority Catholic Healthcare West, Series A 6.000 07-01-39 3,000,000 3,392,490 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 2,000,000 2,386,460 Maricopa County Pollution Control Corp. Public Service Palo Verde, Series A 6.250 01-01-38 1,000,000 1,052,460 California 8.6% California State Public Works Board, Series A 5.000 04-01-37 1,000,000 1,059,710 California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 1,000,000 1,174,420 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10-01-38 1,000,000 1,088,800 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-36 4,000,000 963,000 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-18 7,950,000 7,415,681 Golden State Tobacco Securitization Corp., Series A-1 4.500 06-01-27 5,405,000 4,432,262 M-S-R Energy Authority Natural Gas Revenue, Series A 6.500 11-01-39 1,500,000 1,857,360 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 1,500,000 1,955,505 12 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 $1,975,000 $2,074,975 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 1,500,000 1,607,415 State of California 5.250 04-01-35 1,500,000 1,682,235 Colorado 2.4% Colorado Health Facilities Authority Christian Living Community Project, Series A 5.750 01-01-26 1,000,000 1,039,250 Colorado Health Facilities Authority Christian Living Community Project, Series A 9.000 01-01-34 750,000 800,348 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 2,500,000 3,001,675 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,236,720 Connecticut 0.5% Hamden Facility Revenue Whitney Center Project, Series A 7.750 01-01-43 1,500,000 1,615,380 Delaware 0.4% County of Sussex NRG Energy, Inc. Indian River Power LLC 6.000 10-01-40 1,000,000 1,110,000 District of Columbia 1.6% Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Metrorail, Series A (Z) Zero 10-01-37 4,000,000 953,760 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (Z) Zero 10-01-39 4,600,000 978,926 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D)(Z) Zero 10-01-41 3,000,000 2,788,920 Florida 6.4% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,445,000 1,450,188 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,055,000 1,057,627 Capital Trust Agency Seminole Tribe Convention Prerefunded to 10-1-12, Series A (S) 8.950 10-01-33 1,000,000 1,048,880 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 987,070 Heritage Harbour North Community Development District 6.375 05-01-38 1,240,000 1,147,806 Live Oak Community Development District No: 1, Series A 6.300 05-01-34 975,000 1,002,476 Miami-Dade County Aviation Revenue Miami International Airport, Series A AMT (D) 5.000 10-01-38 2,000,000 2,034,220 Orange County Health Facilities Authority Orlando Health, Inc., Series A 5.000 10-01-42 1,000,000 1,059,710 See notes to financial statements Annual report | High Yield Municipal Bond Fund 13 Maturity Rate (%) date Par value Value Florida (continued) Orlando Urban Community Development District Electric Light & Power Improvements 6.000 05-01-20 $455,000 $448,230 Orlando Urban Community Development District Electric Light & Power Improvements 6.250 05-01-34 1,000,000 961,910 Pensacola Airport Revenue AMT 6.000 10-01-28 2,000,000 2,233,560 South Kendall Community Development District, Series A 5.900 05-01-35 895,000 903,520 Tolomato Community Development District (H) 6.650 05-01-40 1,000,000 426,920 Tolomato Community Development District No: 8 (H) 6.450 05-01-23 1,000,000 427,580 Village Community Development District No 8 6.125 05-01-39 965,000 1,102,937 Village Community Development District No 8 6.375 05-01-38 790,000 908,492 Village Community Development District No 9 5.500 05-01-42 500,000 519,535 Village Community Development District No: 5, Series A 6.500 05-01-33 1,205,000 1,243,524 Georgia 6.7% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,500,000 1,594,425 Atlanta Water & Waste Water Revenue (D) 5.000 11-01-19 10,000,000 10,857,600 Atlanta Water & Waste Water Revenue, Series A 6.000 11-01-28 1,000,000 1,192,270 City of Atlanta GA Airport Revenue, Series C AMT 5.000 01-01-37 350,000 374,745 Clayton County Development Authority Delta Air Lines Series B AMT 9.000 06-01-35 1,000,000 1,083,540 Gainesville & Hall County Development Authority ACTS Retirement-Life Communities, Inc., Series A-2 6.625 11-15-39 1,100,000 1,233,320 Marietta Development Authority Life University, Inc. Project 7.000 06-15-30 1,500,000 1,571,910 Municipal Electric Authority of Georgia Electric, Power & Light Revenues, Series D 5.500 01-01-26 1,500,000 1,704,390 Guam 0.8% Guam Government, Series A 7.000 11-15-39 2,000,000 2,225,300 Hawaii 0.4% Hawaii State Department of Budget & Finance 15 Craigside Place Project, Series A 9.000 11-15-44 1,000,000 1,192,100 Illinois 2.7% Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 2,000,000 2,092,160 Illinois Finance Authority Central Illinois, Series C1 (P) 5.950 08-15-26 1,000,000 1,000,570 Illinois Finance Authority Navistar International Recover Facility 6.500 10-15-40 2,100,000 2,316,657 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 2,000,000 2,516,660 14 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Indiana 0.7% Crown Point Economic Development Revenue Wittenberg Village Project, Series A 8.000 11-15-39 $1,250,000 $1,419,350 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-26 230,000 234,848 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-38 475,000 478,634 Iowa 0.4% Altoona Urban Renewal Tax Increment Revenue 6.000 06-01-34 1,000,000 1,072,680 Kansas 1.1% Wyandotte County-Kansas City Unified Government Sales Tax Revenue, Series B (Z) Zero 06-01-21 4,500,000 3,100,815 Kentucky 1.2% Kentucky Economic Development Finance Authority Owensboro Medical Health System, Series A 6.500 03-01-45 2,000,000 2,320,140 Owen County Kentucky Waterworks System Revenue Amern Water Company Project, Series A 6.250 06-01-39 1,000,000 1,111,690 Louisiana 3.6% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 3,000,000 3,333,450 Louisiana Local Government Environmental Facilities Westlake Chemical Corp., Series A-2 6.500 11-01-35 2,000,000 2,276,840 St. Charles Parish LA Valero Energy Corp. (P) 4.000 12-01-40 3,000,000 3,069,540 St. John Baptist Parish Revenue Marathon Oil Corp., Series A 5.125 06-01-37 2,000,000 2,082,480 Maryland 1.2% Baltimore County East Baltimore Research Park, Series A 7.000 09-01-38 1,000,000 1,068,510 Maryland Economic Development Corp. Potomac Electric Power Company 6.200 09-01-22 2,000,000 2,437,060 Massachusetts 2.4% Massachusetts Development Finance Agency Dominion Energy Brayton Point AMT (P) 5.000 02-01-36 1,000,000 1,024,090 Massachusetts Development Finance Agency Ogden Haverhill Project, Series B AMT 5.500 12-01-19 1,700,000 1,716,575 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12-15-31 2,500,000 2,668,375 Massachusetts State College Building Authority College & University Revenue, Series A 5.500 05-01-49 1,500,000 1,654,440 See notes to financial statements Annual report | High Yield Municipal Bond Fund 15 Maturity Rate (%) date Par value Value Michigan 1.6% Detroit Water Supply System Series A 5.000 07-01-36 $3,475,000 3,510,237 Michigan Strategic Fund Dow Chemical Company, Series A-1 AMT (P) 6.750 12-01-28 1,000,000 1,108,030 Minnesota 0.7% North Oak Senior Housing Revenue Presbyterian Homes North Oaks 6.000 10-01-27 1,000,000 1,060,140 St. Paul Housing & Redevelopment Authority Carondelet Village Project, Series A 6.000 08-01-42 1,000,000 1,049,600 Mississippi 0.3% Mississippi Business Finance Corp. System Energy Resources, Inc. Project 5.875 04-01-22 1,000,000 1,002,660 Missouri 0.3% St. Louis Airport Revenue Lambert St. Louis International Airport, Series A-1 6.625 07-01-34 800,000 934,840 Nevada 0.3% Sparks Tourism Improvement District No: 1 Sales Tax Revenue, Series A (S) 6.750 06-15-28 1,000,000 984,590 New Hampshire 0.7% New Hampshire Business Finance Authority Public Service Company Project, Series B AMT (D) 4.750 05-01-21 1,500,000 1,575,165 New Hampshire Health & Education Facilities Authority Rivermead, Series A 6.875 07-01-41 500,000 545,990 New Jersey 3.1% New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 6.250 09-15-29 1,300,000 1,305,213 New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 6.625 09-15-12 2,460,000 2,489,618 New Jersey State Educational Facilities Authority University of Medical and Dentistry, Series B 7.500 12-01-32 1,000,000 1,240,830 New Jersey State Turnpike Authority 5.000 01-01-35 1,000,000 1,116,030 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 1,000,000 1,059,780 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 2,070,000 1,943,150 New York 10.4% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 2,500,000 2,816,650 Chautauqua County Industrial Development Agency Dunkirk Power Project 5.875 04-01-42 3,350,000 3,685,067 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 1,000,000 1,151,330 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 2,500,000 2,885,075 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 1,475,000 1,752,005 16 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) New York City Industrial Development Agency American Airlines-JFK Airport AMT (H) 7.500 08-01-16 $2,000,000 $2,055,460 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09-15-43 1,000,000 1,087,890 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-44 2,925,000 3,162,920 New York Liberty Development Corp. Bank of American Tower, Class 2 5.625 07-15-47 3,350,000 3,697,496 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 2,500,000 2,807,875 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 555,000 554,917 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 4,460,000 4,949,485 North Carolina 0.4% North Carolina Eastern Municipal Power Agency Electric, Power & Light Revenues, Series C 6.750 01-01-24 1,000,000 1,250,960 Ohio 3.4% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.125 06-01-24 2,865,000 2,293,862 Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.875 06-01-30 4,500,000 3,563,505 Cleveland Ohio Airport Revenue Continental Airlines, Inc. Project AMT 5.375 09-15-27 2,510,000 2,366,177 Hickory Chase Community Authority Hickory Chase Project 7.000 12-01-38 1,000,000 649,390 Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11-01-32 1,000,000 1,023,600 Oklahoma 1.1% Oklahoma Development Finance Authority St. Johns Health System 5.000 02-15-42 1,000,000 1,054,190 Tulsa Airport Improvement Trust, Series A AMT (H)(P) 7.750 06-01-35 1,000,000 951,460 Tulsa Municipal Airport Trust American Airlines Project (H) 6.250 06-01-20 1,375,000 1,252,886 Oregon 0.5% Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,105,000 1,111,796 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-16 500,000 498,780 Pennsylvania 6.2% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11-15-28 1,000,000 852,450 Allegheny County Industrial Development Authority Environmental Improvements 5.500 11-01-16 1,000,000 1,039,200 Allegheny County Industrial Development Authority Environmental Improvements 6.875 05-01-30 1,000,000 1,120,870 Bucks County Industrial Development Authority 6.750 06-01-26 1,500,000 1,683,330 See notes to financial statements Annual report | High Yield Municipal Bond Fund 17 Maturity Rate (%) date Par value Value Pennsylvania (continued) Pennsylvania Economic Development Financing Authority Allegheny Energy Supply Company 7.000 07-15-39 $2,500,000 $2,917,675 Pennsylvania Economic Development Financing Authority Philadelphia Biosolids Facility 6.250 01-01-32 1,000,000 1,105,250 Pennsylvania Turnpike Commission, Series A 5.000 12-01-42 1,000,000 1,075,940 Pennsylvania Turnpike Commission, Series B 5.250 12-01-41 1,500,000 1,643,265 Pennsylvania Turnpike Commission Highway Revenue Tolls, Series E (Zero Coupon Steps up to 6.375% on 12-1-17) (Z) Zero 12-01-38 5,000,000 4,672,750 Philadelphia Gas Waterworks Revenue Ninth Series 5.250 08-01-40 2,000,000 2,098,660 Puerto Rico 7.9% Commonwealth of Puerto Rico Public Improvement, Series A 5.500 07-01-39 1,000,000 1,040,780 Commonwealth of Puerto Rico, Public Improvement, Series B 6.500 07-01-37 2,000,000 2,264,840 Puerto Rico Aqueduct & Sewer Authority, Series A 5.750 07-01-37 4,850,000 5,076,398 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07-01-24 1,500,000 1,775,295 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.000 07-01-38 1,000,000 1,066,960 Puerto Rico Electric Power Authority, Series A 5.000 07-01-42 1,000,000 1,010,220 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series TT 5.000 07-01-32 1,250,000 1,276,925 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series WW 5.500 07-01-38 1,000,000 1,052,120 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 3,000,000 3,081,360 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Z) Zero 08-01-33 5,000,000 1,588,250 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (D)(Z) Zero 08-01-41 5,000,000 989,800 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08-01-32 3,000,000 3,079,470 Rhode Island 0.1% Tobacco Settlement Financing Corp., Series A 6.000 06-01-23 135,000 137,700 Town of Tiverton Mount Hope Bay Village, Series A 6.875 05-01-22 280,000 282,993 Tennessee 1.7% Johnson City Health & Educational Facilities Board Mountain States Health Alliance, Prerefunded to 7-1-12, Series A 7.500 07-01-33 1,000,000 1,034,670 Tennessee Energy Acquisition Corp. Natural Gas Revenue, Series C 5.000 02-01-25 3,720,000 3,897,928 Texas 9.8% Bexar County Health Facilities Development Corp. Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07-01-32 150,000 152,243 18 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Texas (continued) Central Texas Regional Mobility Authority 6.000 01-01-41 $2,000,000 $2,240,280 Central Texas Regional Mobility Authority 6.250 01-01-46 1,000,000 1,118,890 City of Houston TX Airport System Revenue Series A AMT 5.000 07-01-31 2,000,000 2,180,160 City of Houston TX Airport System Revenue AMT 6.625 07-15-38 1,000,000 1,088,000 Gulf Coast Industrial Development Authority CITGO Petroleum Corp. AMT 8.000 04-01-28 2,100,000 2,103,087 Gulf Coast Waste Disposal Authority International Paper Company, Series A AMT 6.100 08-01-24 1,500,000 1,509,705 Harris County Health Facilities Development Corp. Memorial Hermann Healthcare., Series B 7.250 12-01-35 1,000,000 1,200,880 Love Field Airport Modernization Corp. Southwest Airlines Co. Project 5.250 11-01-40 2,825,000 2,945,825 Mission Economic Development Corp. Waste Management, Inc. Project AMT (P) 6.000 08-01-20 975,000 1,031,716 North Texas Tollway Authority 5.000 01-01-38 1,950,000 2,115,497 North Texas Tollway Authority Highway Revenue Tolls, Series A 6.250 01-01-39 3,000,000 3,418,830 North Texas Tollway Authority Highway Revenue Tolls, Series F 5.750 01-01-38 1,000,000 1,087,280 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 1,000,000 1,125,180 Tarrant County Cultural Education Facilities Finance Corp. Air Force Retirement Facility 6.375 11-15-44 2,000,000 2,171,940 Texas Municipal Gas Acquisition & Supply Corp. Natural Gas Revenue, Series D 6.250 12-15-26 2,000,000 2,380,140 Travis County Health Facilities Development Corp. Westminster Manor 7.000 11-01-30 1,000,000 1,147,820 Virgin Islands 0.4% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,168,240 Virginia 1.2% Virginia Small Business Financing Authority Elizabeth River Crossing OPCO, LLC Project AMT 5.500 01-01-42 1,000,000 1,048,060 Washington County Industrial Development Authority Mountain States Health Alliance, Series C 7.750 07-01-38 2,000,000 2,461,460 Washington 0.4% Washington Health Care Facilities Authority Swedish Health Services, Series A 6.500 11-15-33 1,000,000 1,116,770 Wisconsin 0.3% Wisconsin Health & Educational Facilities Authority St. John’s Community, Inc., Series A 7.625 09-15-39 750,000 853,965 Wyoming 0.4% Sweetwater County FMC Corp. Project AMT 5.600 12-01-35 1,000,000 1,058,470 Other 0.4% Centerline Equity Issuer Trust (S) 6.000 05-15-19 1,000,000 1,174,660 See notes to financial statements Annual report | High Yield Municipal Bond Fund 19 Par value Value Short-Term Investments 0.5% (Cost $1,380,000) Repurchase Agreement 0.5% Repurchase Agreement with State Street Corp. dated 5-31-12 at 0.010% to be repurchased at $1,380,000 on 6-1-12, collateralized by $1,410,000 Federal Home Loan Bank, 0.280% due 8-2-13 (valued at $1,411,323, including interest) $1,380,000 1,380,000 Total investments (Cost $255,770,628) † 98.1% Other assets and liabilities, net 1.9% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Assured Guaranty Corp. 1.0% Assured Guaranty Municipal Corp. 3.8% CIFG Holding Ltd. 1.3% National Public Finance Guaranty Corp. 1.6% (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-12, the aggregate cost of investment securities for federal income tax purposes was $253,650,471. Net unrealized appreciation aggregated $35,310,322, of which $37,011,788 related to appreciated investment securities and $1,701,466 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 5-31-12: General Obligation Bonds 2.4% Revenue Bonds Development 21.2% Transportation 10.8% Health Care 9.7% Pollution 8.7% Water & Sewer 8.3% Utilities 6.8% Airport 6.5% Tobacco 4.6% Education 3.0% Facilities 0.9% Medical 0.5% Other Revenue 14.2% Short-Term Investments & Others 2.4% 20 High Yield Municipal Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $255,770,628) $288,960,793 Cash 7,357,291 Receivable for investmentssold 1,247,448 Receivable for fund sharessold 687,161 Interestreceivable 4,088,079 Receivable fromaffiliates 37,719 Other receivables and prepaidexpenses 58,199 Totalassets Liabilities Payable for investmentspurchased 6,565,674 Payable for fund sharesrepurchased 838,872 Distributionspayable 187,288 Payable toaffiliates Accounting and legal servicesfees 5,184 Transfer agentfees 16,294 Distribution and servicefees 85,869 Trustees’fees 11,447 Other liabilities and accruedexpenses 40,892 Totalliabilities Netassets Paid-incapital $273,936,506 Undistributed net investmentincome 301,628 Accumulated net realized gain (loss) oninvestments (12,743,129) Net unrealized appreciation (depreciation) oninvestments 33,190,165 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($221,473,670 ÷ 26,109,282shares) $8.48 Class B ($9,353,377 ÷ 1,102,648shares) 1 $8.48 Class C ($63,858,123 ÷ 7,528,332shares) 1 $8.48 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $8.88 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | High Yield Municipal Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $15,250,140 Expenses Investment managementfees 1,477,997 Distribution and servicefees 1,160,393 Accounting and legal servicesfees 47,688 Transfer agentfees 178,026 Trustees’fees 19,433 State registrationfees 64,276 Printing andpostage 19,605 Professionalfees 52,960 Custodianfees 41,375 Registration and filingfees 19,350 Other 18,245 Totalexpenses Less expensereductions (225,465) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments 60,146 Change in net unrealized appreciation (depreciation) ofinvestments 21,253,050 Net realized and unrealizedgain Increase in net assets fromoperations 22 High Yield Municipal Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-12 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $12,376,257 $13,324,578 Net realized gain(loss) 60,146 (3,309,833) Change in net unrealized appreciation(depreciation) 21,253,050 (7,947,390) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (9,327,479) (10,156,114) ClassB (347,430) (353,093) ClassC (2,189,040) (2,320,973) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 252,046,696 275,324,832 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | High Yield Municipal Bond Fund 23 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.39 0.39 0.40 0.32 0.41 0.41 Net realized and unrealized gain (loss) oninvestments 0.65 (0.26) 0.63 (0.58) (0.34) (0.35) Total from investmentoperations Lessdistributions From net investmentincome (0.38) (0.38) (0.39) (0.30) (0.41) (0.41) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $221 $192 $207 $139 $94 $71 Ratios (as a percentage of average net assets): Expenses beforereductions 0.97 0.99 1.01 1.15 1.09 1.13 Interest andfees 8 — 0.16 0.20 Expenses net of feewaivers 0.89 0.99 1.00 1.15 1.25 1.33 Net investmentincome 4.81 4.97 5.16 6.07 6 4.85 4.77 Portfolio turnover (%) 21 32 14 49 75 63 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 24 High Yield Municipal Bond Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.33 0.33 0.35 0.28 0.35 0.35 Net realized and unrealized gain (loss) oninvestments 0.65 (0.26) 0.62 (0.58) (0.34) (0.36) Total from investmentoperations Lessdistributions From net investmentincome (0.32) (0.32) (0.33) (0.26) (0.35) (0.34) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $8 $9 $8 $8 $11 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 1.74 1.76 1.90 1.84 1.88 Interest andfees 8 — 0.16 0.20 Expenses net of feewaivers 1.64 1.74 1.75 1.90 2.00 2.08 Net investmentincome 4.06 4.22 4.42 5.34 6 4.09 4.05 Portfolio turnover (%) 21 32 14 49 75 63 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. CLASS C SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.33 0.33 0.34 0.28 0.34 0.34 Net realized and unrealized gain (loss) oninvestments 0.65 (0.26) 0.63 (0.58) (0.33) (0.35) Total from investmentoperations Lessdistributions From net investmentincome (0.32) (0.32) (0.33) (0.26) (0.35) (0.34) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $64 $51 $59 $35 $23 $9 Ratios (as a percentage of average net assets): Expenses beforereductions 1.73 1.74 1.76 1.90 1.84 1.88 Interest andfees 8 — 0.16 0.20 Expenses net of feewaivers 1.64 1.74 1.75 1.90 2.00 2.08 Net investmentincome 4.06 4.22 4.40 5.29 6 4.11 4.02 Portfolio turnover (%) 21 32 14 49 75 63 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Annual report | High Yield Municipal Bond Fund 25 Notes to financial statements Note 1 — Organization John Hancock High Yield Municipal Bond Fund (the Fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income that is largely exempt from federal income tax, consistent with the preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
